          Case 1:19-cv-00795-BPG Document 83 Filed 07/29/20 Page 1 of 2



Case 1:19-cv-00795


Dear Judge Gesnar,


       I would like to start out by talking about the Discovery process. Despite what the defense

is saying there has not been any attempts to sincerely resolve our issues. The only time I hear

from the defense is when one of these joint letters is due. They did call me one other time about a

deadline while I was lying in a hospital bed with the coronavirus and pneumonia fearing for my

life. I told them to please leave me alone because I could not handle anything else right now.

They left me alone for a day and then called me again the next day, while I was still in hospital

fearing for my life, trying to get me to drop the case. That’s the kind of cooperation and sincere

attempts to resolve this matter that I have gotten from the defense during this trial. They have not

tried to get to the truth because they know they were wrong. Their only hope is that you throw

this case out. Since we have started this, Frostburg State University has since changed almost all

of their policies. If they were doing nothing wrong why would the policies need to be changed.

What we are doing is making a difference. I’m happy to say that I recently saw that Frostburg

now requires vaccinations to be examined by the student’s personal physician before they come

to the University. Before the policy was to bombard students with vaccination requests during

mid-terms with the threat that they won’t be able to register for classes if they don’t get them. It

is also my understanding that the University no longer provides vaccinations which I think is the

right path. As I had said before I don’t believe nurses should be giving medical interventions

without a doctor’s supervision and without an understanding of the patients medical history. As

for the requests for production I have asked the defense twice now for them to send the

interrogatories for which they have refused I will go to the court house tomorrow to obtain a

copy of it from the records and I can have it completed by Monday. Honestly I’m still dealing
          Case 1:19-cv-00795-BPG Document 83 Filed 07/29/20 Page 2 of 2



with a lot of medical issues and it just is very draining. I apologize for any lateness but I will

point out that I have always been more than willing to talk about my case at any point. I want the

truth to come out and I am not scared of telling my story. Lastely I would Like to talk about the

laws surrounding these vaccines. I am being asked to abide by rules that don’t exist. There are no

legal parameters for refusing a vaccine and Frostburg didn’t have a policy. The Maryland

Department of Health has a waiver built in for their recommendation for a Meningitis vaccine.

Also I’m being asked to debate if I was eligible to receive vaccinations when the truth is that

vaccinations safety are not studied in those with autoimmune diseases because of the risks. The

defense has not shown any proof that vaccines are safe for those with autoimmune diseases

because there is none. I will leave you with this video that I pray that you will watch before

making any decisions. The video on Youtube directly relates to this case and gives a clear

understanding about the vaccine laws in the country. As a member of the legal community that is

making decisions on these cases I believe it is essential that you watch. The video is a debate

between Robert F. Kennedy Jr. and Alan Dershowitz on the laws around vaccinations:

https://www.youtube.com/watch?v=IfnJi7yLKgE




                                                               Sincerely,


                                                                   Shane Mallon
